Case 1:20-cv-00290-JTN-SJB ECF No. 58, PageID.530 Filed 08/31/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 BRIAN KEITH SCHWAB,

          Plaintiff,
                                                                     Case No. 1:20-cv-290
 v.
                                                                     HON. JANET T. NEFF
 COUNTY OF KENT, et al.,

          Defendants.
 ____________________________/


                                    OPINION AND ORDER

         This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants Kent

County, Kent County Sheriff and Rob Steele filed a motion for summary judgment on Plaintiff’s

sole remaining claim, a First Amendment access-to-the-courts claim Plaintiff made in connection

with his three criminal cases. The matter was referred to the Magistrate Judge, who issued a Report

and Recommendation (R&R), recommending this Court grant Defendants’ motion and dismiss

Plaintiff’s complaint with prejudice because Plaintiff failed to demonstrate any constitutional

violation. The matter is presently before the Court on Plaintiff’s objections to the Report and

Recommendation. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the

Court has performed de novo consideration of those portions of the Report and Recommendation

to which objections have been made. The Court denies the objections and issues this Opinion and

Order.

         The Magistrate Judge concluded that Plaintiff failed to show actual prejudice to his

litigation in two of his three criminal cases as the trial court considered the grounds he raised in
Case 1:20-cv-00290-JTN-SJB ECF No. 58, PageID.531 Filed 08/31/21 Page 2 of 3




his post-Judgment motions and denied them on their merits (R&R, ECF No. 56 at PageID.514).

The Magistrate Judge determined that the motion in Plaintiff’s third criminal case could not

support an access-to-the-courts claim (id. at PageID.514-515).

       In his objections to the Report and Recommendation, Plaintiff first reiterates his arguments

that the post-Judgment motions were denied for “technicalities” and that he was “in fact, denied

meaningful access to the courts” (Pl. Obj., ECF No. 57 at PageID.517-521, 524-525). However,

as the Magistrate Judge emphasized, “Plaintiff’s unsupported allegations of prejudice and actual

harm do not suffice to defeat summary judgment” (R&R, ECF No. 56 at PageID.514-514).

Plaintiff’s remaining objections concern his arguments about the County’s policy, the Sheriff’s

lack of personal involvement, and qualified immunity (Pl. Obj., ECF No. 57 at PageID.522-523),

topics that the Magistrate Judge expressly declined to address (R&R, ECF No. 56 at PageID.515).

       In sum, Plaintiff’s arguments fail to demonstrate any factual or legal error in the Magistrate

Judge’s analysis or conclusion. Accordingly, this Court adopts the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court. Further, a Judgment will be entered consistent with

this Opinion and Order. See FED. R. CIV. P. 58. Because this action was filed in forma pauperis,

this Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of this decision would not

be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled

on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 57) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 56) is APPROVED and

ADOPTED as the Opinion of the Court.




                                                 2
Case 1:20-cv-00290-JTN-SJB ECF No. 58, PageID.532 Filed 08/31/21 Page 3 of 3




       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 39) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: August 31, 2021                                         /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 3
